Case 3:20-cv-01715-GAG Document 28 Filed 07/23/21 Page 1of2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

ANGEL RUIZ RIVERA

PLAINTIFF
CIVIL 20-01715
FOR: AGE DISCRIMINATION; SEX / GENDER
DISCRIMINATION: RETALIATION; UNPAID
WAGES, OVERTIME, LUNCH

ICF CORPORATION

ABC INSURANCE COMPANY
PERSONS A, B AND C

DEFENDANTS

 

SECOND MOTION FOR VOLUNTARY DISMISSAL
TO THE HONORABLE COURT (HC):
Comes now Plaintiff ANGEL RUIZ-RIVERA, Pro Se and very respectfully

STATES, ALLEGES AND PRAYS as follows.

On May 7, 2021 | filed a timely motion voluntarily and respectfully
requesting the dismissal without prejudice of the instant civil suit for the
reasons expounded in same motion.

To this date | am still awaiting for the dismissal respectfully requested.

 
Case 3:20-cv-01715-GAG Document 28 Filed 07/23/21 Page 2 of 2

Heretofore this has been an ex-parte proceeding since the Defendants
have never been summoned since the HC did not issue the summons forms
because we were first awaiting for the previous judge decision on my IFP
application and second on his recusal. Consequentially, there are no legal
impediments to grant this voluntary dismissal motion.

| hereby reiterate my petition to this HC. So! State, Allege and Pray.

   

Plaintiff-PreSe

Ext. Villa Rica

AA-27 Calle Rita

Bayamon, P.R. 00959-5006.
787-779-9222
angelruizrivera@gmail.com
